Per curiam.
Petitioner Goodman was denied mandamus by Fulton Superior Court on November 22, 1976. The petition for mandamus sought to compel the election board of Fulton County to call an election to fill a vacancy on the Fulton County Commission. After the petition was filed the election was called by the election board with approval of the probate court. The election was set for February 22, 1977. Petitioner now seeks a review of the denial of mandamus, asserting that the date set for the election should be accelerated. Code Ann. § 23-801 is inapplicable in this case because Ga. L. 1974, pp. 2128, 2129-2130, provides for filling vacancies on the Fulton County Commission.

Judgment affirmed.


All the Justices concur.